435 F.2d 1310
Roygene ROBINSON et al., Plaintiffs-Appellants,v.The LOS ANGELES POLICE DEPARTMENT et al., Appellees.
No. 24088.
United States Court of Appeals, Ninth Circuit.
January 15, 1971.

Appeal from the United States District Court for the Central District of California; Manuel L. Real, Judge.
A. L. Wirin (argued), Fred Okrand, Los Angeles, Cal., Laurence Sperber, Beverly Hills, Cal., Daniel Kallen, c/o American Civ. Liberties Union, Charles E. Jones, Gary Bellow, David A. Binder, Stanley W. Segura, Michael Henry Shapiro, c/o Western Center on Law and Poverty, Frank A. Evans, Jr., Los Angeles, Cal., Edward I. Halpern, c/o Los Angeles Neighborhood Legal Services Society, Venice, Cal., for appellant.
George J. Franscell (argued), Asst. City Atty., Roger Arnebergh, City Atty., Nowland C. Hong, Deputy City Atty., Los Angeles, Cal., for appellees.
Before CHAMBERS, ELY and KILKENNY, Circuit Judges.
PER CURIAM:


1
Under our liberal notice pleading today, we think it would have been more appropriate to keep the Police Commissioners in the action until at least the plaintiffs presented their factual case. No indication is given as to what ultimate decision should be made on the merits.


2
As to the members of the Los Angeles City Council, we can find no basis for keeping them in the case. As to the Council members, we affirm the dismissal.


3
Remanded for proceedings consistent herewith.


4
Judge ELY would also reverse as to the members of the Council because of his belief that there is now an inadequate factual record on which to make a dispositive decision as to the members of the Council.


5
Judge KILKENNY would affirm the decision as made.